Citation Nr: 1028857	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  10-21 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent 
disabling for residuals of a cold weather injury, right upper 
extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent 
disabling for residuals of a cold weather injury, left upper 
extremity.

3.  Entitlement to an initial evaluation in excess of 20 percent 
disabling for residuals of a cold weather injury, right lower 
extremity.

4.  Entitlement to an initial evaluation in excess of 20 percent 
disabling for residuals of a cold weather injury, left lower 
extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to April 
1952, with Korean service.

This matter comes before the Board from a December 2008 rating by 
the Hartford Connecticut RO, which granted service connection for 
residuals of cold injury of both hands and feet, and assigned 
initial 10 percent ratings.  Prior to the expiration of the 
appellate period, the RO in an October 2009 rating assigned 20 
percent ratings for each foot effective from initial entitlement 
and continued the 10 percent ratings for each hand.  The Veteran 
timely appealed the December 2008 rating.  

The issues of increased initial ratings for the bilateral feet 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further action 
is required on his part.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's residuals of cold injury to the right upper 
extremity is limited to that of cold sensitivity, with no 
evidence of additional manifestations such as nail abnormalities, 
tissue loss, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis), nor are there 
manifestations such as amputations of fingers, complications such 
as squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy shown, nor are there residual effects of 
cold injury, such as Raynaud's phenomenon, muscle atrophy, etc.  

2.  The Veteran's residuals of cold injury to the left upper 
extremity includes that of cold sensitivity, with one additional 
manifestation of thumbnail abnormalities shown, but without any 
additional manifestations such as tissue loss, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis), nor are there manifestations such as amputations 
of fingers, complications such as squamous cell carcinoma at the 
site of a cold injury scar or peripheral neuropathy shown, nor 
are there residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
residuals of a cold weather injury, right upper extremity have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7122 (2009).

2.  The criteria for a 20 percent evaluation, but no more, for 
residuals of a cold weather injury, left upper extremity have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7122 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  For claims pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The Veteran filed his claim for the enumerated issues in November 
2005.  Prior to granting service connection and assigning initial 
ratings in December 2008, the RO issued a duty to assist letter 
in December 2005 addressing service connection.  

This letter provided initial notice of the provisions of the duty 
to assist as pertaining to entitlement for service connection, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties.  The duty to 
assist letter notified the Veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment, or to provide a properly executed release so 
that VA could request the records for him.  The Veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by getting 
that evidence.  

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection for the cold injury 
residuals affecting both upper extremities.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  (Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.)  Therefore, no further notice is needed.  
However he was sent additional notice which now addressed the 
effective date and disability criteria from Dingess, supra, and a 
letter in July 2009 addressing entitlement to all the increased 
rating issues in May2008.  This notice was based on the Court's 
decision in Vasquez-Flores v. Peak, 22 Vet. App. 37, 46 (2008), 
(vacated by Vasquez-Flores v. Shinseki, 580F. 3d 1270 (Fed. Cir. 
2009)).  The RO readjudicated this matter in the May 2010 
statement of the case.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were 
previously obtained and associated with the claims folder.  The 
Veteran has repeatedly denied receiving any post service 
treatment for his cold injury residuals, either from the VA or a 
private medical provider.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The VA examination in July 2009 
addressing the increased ratings issues included examination of 
the Veteran, but not review of the claims folder.  Claims folder 
review is not necessary in these increased rating issues.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A 
have been considered and satisfied.  Through notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate his claim for higher disability ratings, 
the avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development required to 
create any additional evidence to be considered in connection 
with the issue decided in this decision.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the claimant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Increased Rating-Cold Injuries Bilateral Upper Extremities

The Veteran claims that his cold injury residuals affecting both 
upper extremities are more severe than currently evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent decision 
of the Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  In appeals of the initial rating assigned 
following a grant of service connection, "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities. 38 C.F.R. § 4.14.

The Veteran's residuals of cold injuries of the upper extremities 
are rated under 38 C.F.R. § 4.104, Diagnostic Code 7122.  
Diagnostic Code 7122 provides that cold injury residuals of 
arthralgia or other pain, numbness, or cold sensitivity are rated 
10 percent disabling.  Cold injury residuals of arthralgia or 
other pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis), are rated 20 percent 
disabling.  Cold injury residuals of arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis), are rated 
30 percent disabling.  Note (1) to Diagnostic Code 7122 provides 
that amputations of fingers or toes are to be rated separately, 
and complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy are to be rated under 
other diagnostic codes.  Other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., are to be rated 
separately, unless they are used to support a rating under 
Diagnostic Code 7122. Note (2) to Diagnostic Code 7122 provides 
that each affected part (e.g., hand, foot, ear, nose) is to be 
rated separately and the ratings are to be combined in accordance 
with 38 C.F.R. §§ 4.25 and 4.26. 38 C.F.R. § 4.104.

The Veteran filed his original claim for service connection for 
residuals of cold injury in November 2005.  Service connection 
was originally denied in a May 2006 decision, which was appealed 
by the Veteran.  While on appeal, service connection was granted 
by a DRO decision of December 2008, with notice sent the same 
month.  The decision granted initial 10 percent ratings for each 
hand.  Thereafter, an October 2009 rating confirmed and continued 
the 10 percent ratings per hand.  The Veteran filed a notice of 
disagreement in November 2009, which is timely with the December 
2008 decision.  

Among the evidence in support of this claim was a VA cold injury 
protocol form filled in March 2006 where the Veteran described 
his hands having been affected by cold injury.  His symptoms at 
the time of the injury included pain, numbness, tingling, 
stiffness and white discoloration.  The injury took place at the 
Chosin Reservoir in North Korea.  His current symptoms were pain 
in the tips of fingers that were worse in cold weather.  The pain 
was sharp and burning.  He also reported a pins and needles 
sensation.  He reported having no treatment for frostbite 
residuals after service.  

A March 2006 doctor's report filled out on a Statement in Support 
of Claim (VAF 21-4138) again related the history of cold injury 
and the symptoms that occurred at the time.  Since then he has 
experienced severe cold sensitivity of the hands, including the 
palms.  He mostly experienced painful paresthesias and numbness 
which limited his ability to participate in cold weather 
activity, despite appropriate cold weather clothing.  There was 
no change in skin color and symptoms resolved with rewarming.  
Examination showed mild arthritic changes.  Peripheral pulses 
were intact.  

In October 2006, the Veteran underwent a cold injury examination.  
Again the history of exposure to cold and the symptoms from that 
time which had been reported in the March 2006 protocol form were 
recited.  His current symptoms were the same as reported in the 
March 2006 doctor's report.  Again the examination was said to 
reveal mild arthritic changes and intact peripheral pulses.  He 
denied any treatment for the condition since service, with no 
amputation or tissue loss.  The cold sensitivity involved pain in 
all the finger tips of both hands when exposed to cold, and 
lasted 15-20 minutes.  The symptoms resolved completely 15 
seconds after stopping the cold exposure.  This caused him to go 
indoors every 15 minutes when using a snow blower in the winter.  
Also when skiing he had to go warm up indoors about every 1/2 hour.  
The Veteran reported that the pain was not present when he was 
not exposed to cold, and treatment involved wearing mittens when 
out in the cold, and avoiding touching cold objects.  

He also suffered flare-ups with hand stiffness after waking up in 
the morning, which resolved with hand exercises.  This was 
without swelling, synovitis or arthritis or other joint symptoms.  

There was no evidence or history of Reynaud's, hyperhidrosis, 
paresthesia, chronic pain resembling causalgia or reflex 
sympathetic dystrophy.  Examination of the skin was normal with 
no atrophy, edema, ulcers or fungus.  There was also no breakdown 
or chronic ulcers, skin cancers or scars.  The skin was neither 
dry nor moist.  

There was a disturbance of nail growth of the left hand shown on 
examination, with the left thumbnail having a midline vertical 
depression defect from the cuticle distally.   This was 2 
millimeters wide, 1.3 centimeters long and 1 millimeter 
depressed. There was no history of trauma to this area, but the 
finding was consistent with a prior injury to this cuticle.  The 
rest of the examination of the nails of both hands was negative 
for any other abnormality.  

The right hand was significant for findings of flexion 
contractures of the right small finger and right ring finger.  
The contractures, which were 40 degrees for the small finger 
metacarpophalangeal (MCP) joints and 5 degrees for the ring 
finger MCP joint prevented full extension of the small finger 
beyond 140 degrees and the ring finger beyond 175 degrees.  Each 
contracture had manifestations of prominence of the flexor 
tendons and a non tender nodule attached to each flexor tendon, 
consistent with Dupuytren's disease.  All other joints of the 
remaining fingers of both hands were without significant 
abnormality.  

The Veteran's motor strength was 5/5 in both hands.  There was no 
significant callus in the upper extremities, no pain on 
manipulation of the joints and no tissue loss.  Peripheral pulses 
were normal.  There was also no evidence of vascular 
insufficiency, with normal hair growth, no edema or skin atrophy.  
His blood pressure in his arms was normal.  Sensory examination 
was noted to have subjective complaints of pain and numbness, but 
objective findings to sensory changes was normal sensation to 
sharp and soft touch, vibration and temperature.  Again, no 
symptoms were present at room temperature.  

Evaluation of each hand as a unit showed that bilateral upper 
hand grip strength was equal and normal, with normal finger-thumb 
opposition bilaterally.  The right hand was only limited by the 
flexion contractures with resulting loss of 40 degrees extension 
of the small finger and 5 degrees extension of the ring finger.  
This did not appear to interfere with significant functions, but 
did cause some problems typing.  There was no loss of motion or 
function due to pain, fatigue, weakness or lack of endurance on 
repetitive use.  

Right hand X-ray was negative for fracture or dislocation.  There 
was an abnormal position of the right 5th finger, but no 
anatomical pathology.  Left hand X-ray was negative for fracture 
or dislocation.  A radiopague foreign body was not demonstrated.  
A well corticated bone fragment was noted, best visualized on the 
lateral view at the level of or slightly anterior to the 
metacarpal ulnar joint, which could represent an old fracture of 
the triquetrum or fisiform.  A minimal deformity of the distal 
radius was also a telltale sign of prior injury.

The diagnosis was reported history of frostbite and cold exposure 
during active service in a Veteran who reported bilateral hand 
pain symptoms with cold exposure.  Examination was remarkable for 
flexion contractures of the right ring and little fingers.  The 
right hand X-rays however did not show arthritic abnormalities.  
Cold injury generally affects distal extremities greater than 
proximal joints.  X-rays and physical examination of both hands 
bilaterally did not demonstrate evidence of arthritic process of 
the hands.  The examiner noted that in the absence of 
degenerative changes in both hands, it was unlikely that the 
right hand Dupuytren's contractures of the ring and small finger 
MCP joints are the result of cold injury.  He reported morning 
stiffness of both hands were relieved with flexion and extension 
maneuvers of both hands.  There were no neurological or 
dermatological abnormalities.   The condition did not result in 
impairments that restrict or limit physical function.  There were 
no frostbite scars, skin cancers, peripheral neuropathy, vascular 
or other sequelae to cold injury.  The examiner failed to provide 
an opinion regarding the abnormalities of the left thumbnail 
shown.  

The Veteran testified at a RO hearing in March 2007 in support of 
his claim for service connection for cold injury residuals.  
While this focused on the service connection claim which was 
resolved by the RO's December 2008 rating, he did cite problems 
with cold sensitivity of his hands, and noted that he wears 
gloves when the temperature is 40 degrees or less.  He reported 
pain as his major symptoms, when exposed to cold.  He testified 
that he wore 2 pairs of gloves when skiing.  He indicated that 
the March 2006 report from his VA doctor was his only medical 
evidence.  He denied any other problems such as skin peeling on 
his hands.  

A July 2009 VA cold injury examination yielded identical findings 
and complaints on history and examination.  This included the 
findings regarding the left thumbnail abnormality noted in 
October 2006.  The bilateral hand X-ray findings from September 
2006 were also noted and recited.  The diagnosis again was 
history of frostbite and cold exposure during active service.  
The Veteran reported bilateral hand pain with cold exposure and 
morning symptoms.  Examination was noted to be remarkable for 
right ring and small finger MCP joint Dupuyptren's contracture 
that are less likely than not related to the cold injury.  The 
right hand X-rays did not demonstrate arthritic abnormalities and 
no neuropathy was noted.  He had only mild to moderate functional 
loss or limitations during the cold months related to 
dysesthesias in the hands directly related to cold temperature.  

Based on a review of the foregoing, the Board finds that a 20 
percent rating is warranted for the cold injury residuals of the 
left hand.  This is based on the presence of nail abnormalities 
shown in the left thumb, which when added to the clearly 
documented symptoms of cold sensitivities, meets the criteria for 
a 20 percent rating under Diagnostic Code 7122.  The examiner did 
not provide an opinion as to the cause of the nail abnormality, 
thus the Board shall afford the Veteran the benefit of the doubt 
in this case and find that the left thumb indentation abnormality 
is a manifestation of the cold injury.  A 30 percent rating is 
not warranted however, because while there is evidence of injury 
residuals shown in this case to be cold sensitivity, with some 
pain, in addition to nail abnormalities shown, there is still not 
evidence that the Veteran has any additional manifestations in 
addition to the nail abnormalities required for such a rating, 
such as tissue loss, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis).  

There is also no evidence of manifestations such as amputations 
of fingers, complications such as squamous cell carcinoma at the 
site of a cold injury scar or peripheral neuropathy shown.  Nor 
does the evidence reflect that the Veteran has residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc.  In sum, the evidence clearly reflects that a rating no 
higher than the 20 percent rating is currently warranted for the 
residuals of cold injury to the left hand.  This is shown to have 
been present since initial entitlement, thus consideration of 
staged ratings is not necessary in this matter.  

As to the right upper extremity, a review of the evidence 
reflects that a rating in excess of 10 percent for the right hand 
is not warranted.  The evidence reflects that the only 
manifestations of the cold injury in this hand are the cold 
sensitivity as described above.  There is no evidence that the 
Veteran has any additional manifestations beyond the symptoms of 
cold sensitivity shown in the evidence.  There is no evidence of 
nail abnormalities, tissue loss, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

There is also no evidence of manifestations such as amputations 
of fingers, complications such as squamous cell carcinoma at the 
site of a cold injury scar or peripheral neuropathy shown.  Nor 
does the evidence reflect that the Veteran has residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc.  While there is evidence of flexion contractures in the 
right ring and little fingers, this condition has been determined 
by the VA examiners to be unrelated to his cold, and thus may not 
be considered when determining whether a higher rating is met for 
the cold injury residuals.  

In sum, the evidence supports an initial rating of 20 percent 
disabling for cold injury residuals affecting the left hand, and 
the preponderance of the evidence is against an initial rating in 
excess of 10 percent for the cold injury residuals affecting the 
right hand. 

Extraschedular Consideration

The RO determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for an extraschedular rating was not warranted.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities is made.  The governing norm in an exceptional case 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with the Veteran's employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards. See 38 C.F.R § 3.321(b)(1) (2009).  

In this case, the Rating Schedule is not inadequate for 
evaluating the Veteran's cold injury residuals of both upper 
extremities.  In addition, it has not been shown that any of 
these disabilities has required frequent periods of 
hospitalization or has produced marked interference with all 
types of employment.  The evidence fails to show that he has any 
hospital treatment (or any medical treatment) for these 
conditions.  As far as employability, he is shown in the October 
2006 and July 2009 VA examinations to be retired, and in July 
2009 reported the impact of the cold injury on his former job to 
be limited to lower extremity problems walking on cold floors and 
no mention of occupational problems with his hands.  Thus his 
symptoms from the cold injury residuals of the upper extremities 
are shown to be adequately compensated by the 10 percent 
schedular rating criteria for the right hand and 20 percent for 
the left hand, which contemplates the impact of his disabilities 
on both social and occupational function.


ORDER

An initial rating in excess of 10 percent disabling, is denied 
for residuals of cold injury of the right upper extremity.

An initial 20 percent rating is granted for residuals of cold 
injury of the left upper extremity, subject to the laws and 
regulations governing the payment of monetary benefits.




REMAND

The Veteran contends that his cold injuries of his feet are more 
severe than currently evaluated.  A review of the evidence 
reflects that further development is necessary to afford proper 
adjudication of this matter.  Specifically it is noted that 
despite the RO's determination that the Veteran had normal X-rays 
of the feet, there is no evidence in either the October 2006 VA 
examination or the July 2009 VA examination included X-rays of 
either foot.  

There is no evidence that the feet were ever X-rayed, including 
in the service treatment records.  Because the criteria for a 
rating in excess of 10 percent for cold injuries under C.F.R. § 
4.104, Diagnostic Code 7122 includes consideration of X-ray 
evidence, it is crucial that X-ray evidence be obtained to 
ascertain whether there are any arthritic residuals of cold 
injury.  

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The AOJ should contact the Veteran to 
clarify whether he is now receiving 
treatment for cold injury residuals of his 
lower extremities and if so, determine the 
names, addresses, and dates of treatments 
of any and all private medical care 
providers, who treated him for his claimed 
cold injury residuals of his lower 
extremities.  All correspondence, as well 
as any treatment records obtained, should 
be made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the Veteran and 
his representative should be provided with 
information concerning the negative results 
and afforded an opportunity to obtain the 
records. 38 C.F.R. § 3.159 (2009).  

2.  Following completion of the above, the 
AOJ should schedule the Veteran to undergo 
X-rays of both feet.  Thereafter, the X-ray 
reports should be forwarded to the examiner 
who conducted the July 2009 VA examination 
to provide an addendum opinion to that 
examination.  If that examiner is no longer 
available the X-ray reports should be 
forwarded to the appropriate specialist for 
an opinion.  Following review of the X-
rays, the examiner should provide an 
addendum opinion and determine whether the 
bilateral foot X-rays show evidence of 
abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis).  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If completion of 
an additional cold injuries examination is 
deemed necessary, one should be conducted, 
with findings reported in accordance with 
the AMIE criteria for cold injuries.  

3.  After completion of the above, the AOJ 
should readjudicate the appellant's claims. 
If any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate outcome 
of this case. The Veteran need take no action unless otherwise 
notified; however, the Veteran is advised that failure to 
cooperate by reporting for examination, without good cause, may 
have adverse consequences on his claim. 38 C.F.R. § 3.655 (2009). 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


